Citation Nr: 1604940	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  12-33 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for an anxiety disorder, prior to September 9, 2014.

2.  Entitlement to a rating in excess of 50 percent for an anxiety disorder from September 9, 2014.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to April 1944.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2012 rating decision, by the Huntington, West Virginia, Regional Office (RO), which increased the evaluation for the Veteran's depressive disorder from 10 to 30 percent, effective June 25, 2012.  He perfected a timely appeal of the rating assigned.  The Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO in October 2012.  A transcript of that hearing is of record.  

On January 30, 2014, the Veteran appeared and offered testimony at a hearing before the undersigned, sitting at the RO.  A transcript of that hearing is also of record.  

In August 2014, the Board remanded the claim for an increased rating for depressive disorder for further evidentiary development.  Subsequently, in December 2014, the Appeals Management Center (AMC) recharacterized the disorder as unspecified anxiety disorder, and increased the evaluation from 30 percent to 50 percent, effective September 9, 2014.  That, however, was not the highest possible rating, so the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).  A supplemental statement of the case (SSOC) was issued in December 2014.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

As noted above, in August 2014, the Board remanded the case to the RO for further evidentiary development.  The Board finds that the remand orders have not been complied with and therefore, the case must again be remanded.  The Board is obligated by law to ensure that the RO complies with its directives.  Compliance by the RO is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In August 2014, the Board remanded the Veteran's claim in order to obtain a VA examination to determine the current severity of his service-connected depressive disorder.  The Board remand specifically directed the subsequent VA examination report to provide a detailed account of all manifestations of the service-connected psychiatric disability found to be present.  It was also requested that the examiner assign a Global Assessment of Functioning (GAF) score, along with an explanation of the score.  Moreover, the VA examiner was asked to provide an opinion as to the effect of this service-connected disability on the Veteran's ability to obtain and maintain gainful employment.  

In a September 2014 VA psychiatric examination, the VA examiner noted that the Veteran's disability was manifested by symptoms including chronic sleep impairment, anxiety,  mild memory loss which includes forgetting names, directions, and recent events, and difficulty adapting to stressful situations.  The examiner also noted that the Veteran's symptoms causes occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The examiner stated that there is likely a mild and episodic impairment to maintaining a routine work schedule and regular attendance without assistance due to sleep disturbance and decreased energy and motivation symptoms.  He also added that the Veteran is likely to have moderately impaired ability to respond appropriately to changes in work setting from anxiety.  However, the VA examiner failed to provide a GAF score in accordance with the Board's remand directives.  Therefore, the September 2014 VA opinion is inadequate for adjudication purposes.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The above action is not in substantial compliance with the directives of the August 2014 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board realizes that the current version of the Diagnostic and Statistical Manual of Mental Disorders does not use the GAF scale.  Nevertheless, this appeal involves the prior edition of that publication, and that prior edition does use the GAF scale.  Accordingly, the anxiety disorder claim must again be remanded so that the RO can arrange for an adequate VA examination that assigns a GAF score.  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should obtain any pertinent VA or other inpatient or outpatient treatment records for the period from August 2015.  Once again, the Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file, and the Veteran and his representative should be so informed.  

2.  The Veteran should then be afforded an additional VA psychiatric examination in order to more accurately determine the current severity of his service-connected anxiety disorder.  The examination must be conducted by a psychiatrist.  The VA examiner should review the evidence associated with the record, including a copy of this REMAND.  The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's psychiatric disorder.  The examiner should also assign a GAF score and provide an explanation of the assigned score.  Also, the examiner should specifically opine as to the impact of the Veteran's anxiety disorder on his ability to secure or follow a substantially gainful employment.  A rationale for all opinions expressed must be provided.  

3.  Thereafter, the AOJ should re-adjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  An appropriate period of time should be allowed for response.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand the Board intimates no opinion, either factual or legal, as to the ultimate determination warranted in this case.  The purposes of the remand are to further develop the record and to accord the Veteran due process of law.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

